UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6372


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAYFORD KNIGHT, a/k/a Cherokee, a/k/a Chief,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:93-cr-00022-BEL-1)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rayford Knight, Appellant Pro Se. John Francis Purcell, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                   Rayford Knight seeks to appeal the district court’s

order denying his “Motion to Enforce Judgment of Termination of

Charges Pursuant to 28 U.S.C. § 1361.”                          We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

                   The district court entered its judgment on April 14,

2008.        Knight’s notice of appeal was filed, at the earliest, on

January 27, 2009. ∗             Thus, Knight’s notice of appeal was filed

well        beyond    the    appeal   period       established       by   Rule      4    of   the

Federal Rules of Appellate Procedure.

                   Because   Knight    failed       to   file    a    timely     notice        of

appeal,       we     dismiss   the    appeal.        Knight’s        motion    for      default

judgment is denied.                We dispense with oral argument because the

facts        and    legal    contentions    are      adequately       presented          in   the

materials          before    the    court   and     argument      would       not       aid   the

decisional process.

                                                                                    DISMISSED



        ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266, 276 (1988).




                                               2